Citation Nr: 0735584	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-10 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) healthcare system without a copayment 
requirement for the period beginning June 7, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from July 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision of the VA 
Health Eligibility Center (HEC) in Atlanta, Georgia, that 
determined that the veteran was not eligible for treatment in 
the VA health care system without paying a copayment for the 
period beginning June 7, 2005.  In May 2007, the veteran 
testified before the undersigned at a Board hearing at the 
Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The veteran's household income exceeds the income threshold 
for entitlement to treatment in the VA health care system 
without a copayment requirement for the period beginning June 
7, 2005.  


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement beginning June 7, 2005, have 
not been met.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 
2002); 38 U.S.C.A. §§ 17.47, 3.271, 3.272 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify a claimant of the 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence the claimant is to 
provide and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA must also advise the claimant to submit 
any additional information in his possession that would 
support the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  In this case, VCAA notice was provided 
to the veteran with the January 2006 decision.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In this case, there is no indication of any outstanding 
private evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(b),(c)3 (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2007).  Moreover, given 
the nature of the issue on appeal, a VA medical examination 
is not necessary to resolve the appeal.  See 38 U.S.C.A. 
§ 5103(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.

Notwithstanding the above, as set forth in more detail below, 
the pertinent facts in this case are not in dispute.  Rather, 
resolution of this appeal hinges on the application of the 
law rather than on the weighing of the evidence.  Under such 
circumstances, any failure to meet VCAA's duty to assist and 
notify requirements is harmless error.  See Valio v. 
Principi, 17 Vet. App. 229 (2003).



II.  Pertinent Law and Regulations

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. 
§ 1722(a).  38 U.S.C.A. §§ 1710(a)(2)(G).

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran 
shall be considered to be unable to defray the expenses of 
necessary care if his attributable income is not greater than 
a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  
Effective January 1, 2004, the income threshold for a veteran 
with two dependents was $32,747.

Determinations with respect to attributable income shall be 
made in the same manner, including the same sources of income 
and exclusions from income, as determinations with respect to 
income are made for determining eligibility for pension under 
38 C.F.R. §§ 3.271 and 3.272 of this title.  The term 
"attributable income" means income for the calendar year 
preceding application for care, determined in the same 
manner, in which an income determination is made for pension 
purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f)(1); 
38 C.F.R. § 17.47(d)(4).

In general, payments of any kind from any source shall be 
counted as income during the 12-month annualizastion period 
in which received (emphasis added) unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

III.  Facts and Discussion

In the instant case, pertinent information from the veteran's 
claims file shows that he is a nonservice-connected veteran 
and had two dependents in 2004.

Records show that in 1998 the veteran applied for VA health 
care and was enrolled in priority group 5 (applicable to 
veterans not covered by categories (1) through (4) under 
38 C.F.R. § 17.36(b) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a); see also 
38 U.S.C.A. § 1705).  His means test status was copay exempt.

In November 2005, the Health Eligibility Center (HEC) 
notified the veteran that verification of his household 
income by the Internal Revenue Service (IRS)/Social Security 
Administration (SSA) in 2004 showed that it exceeded the 2004 
income limit for entitlement to cost-free VA health care and 
afforded him an opportunity to correct or verify 
income/assets for the year 2004.  The HEC also informed the 
veteran that his countable income for 2004 could be reduced 
if he provided certain information to include "[c]opies of 
paid receipts or canceled checks for out-of-pocket medical 
experiences (physician, dentist, hospital, nursing home fees, 
health insurance premiums including Medicare premiums), 
prescription drugs and eye care not covered by health 
insurance."  

A December 2005 entry on the veteran's income verification 
matching (IVM) report shows that a telephone contact was 
initiated by the veteran's spouse to VA.  This entry shows 
that VA informed the veteran's spouse that the veteran's lump 
sum payment from SSA counted as income in the year in which 
it was received.  

The veteran stated on his signed substantive appeal (VA Form 
9) dated in April 2006 what his total gross annual income for 
the calendar year of 2004 was in approximate numbers.  This 
amount is consistent with VA's income verification matching 
findings and exceeds the means test threshold for 2004.  The 
veteran also asserted that he had lots of documentation 
including receipts and cancelled checks to verify that his 
net income was "merely a small portion" of his gross 
income.  

In a January 2006 decision letter, the HEC reported that the 
veteran's income exceeded the 2004 income limit and changed 
his priority group, thus requiring him to make copayments for 
medical care received beginning on June 7, 2005.  In 
addition, the letter included an attachment which listed the 
means test used to classify claimants in 2004.  A veteran 
with two dependents had an income threshold of $32,747 or 
less.

During a Board hearing in May 2007, the veteran again 
acknowledged that his income for 2004 exceeded the means test 
threshold, but argued that the SSA lump sum payment in 2004 
was retroactive for the past four years.  He asserted that 
had that payment been spread out over the past four years 
beginning in 2004 rather than counting as one lump sum 
payment in 2004, his income in 2004 may not have exceeded the 
2004 means test threshold of $32, 747.  

As an initial matter, there is no disputing that the 
veteran's verified income for 2004 exceeded the VA means test 
threshold for that year and that the majority of the 
veteran's income for that calendar year was from a SSA lump 
sum payment.  

The veteran's argument is essentially that VA should have 
spread out the lump sum payment that he received from SSA in 
2004 over a period of years, from approximately 2001 to 2004, 
thereby reducing his countable income for the 2004 year.  
While the Board has considered this argument, it is simply 
not in conformity with VA's law and regulations.  Just as the 
veteran's lump sum payment from SSA was counted as income in 
the year he received it, 2004, for tax reporting purposes 
with the IRS, so too must it be considered income in 2004 for 
VA reporting purposes as well.  This is in compliance with 
38 C.F.R. § 3.271 set forth above stating, in general, that 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received. 

While the Board is sympathetic to the veteran's argument and 
circumstances in this matter, it is bound by the statutes and 
regulations governing entitlement to VA benefits.  
38 U.S.C.A. § 7104(c).  In a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim must be denied because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts of this case are controlling, the provisions of 
38 U.S.C.A. § 5107(b) are not for application.


ORDER

Entitlement to VA health care without a copayment requirement 
for a period beginning June 7, 2005, is denied.



____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


